

116 S4245 IS: Safeguarding Internet Freedom in Hong Kong Act of 2020
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4245IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mr. Lankford (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo develop and deploy firewall circumvention tools for the people of Hong Kong after the People’s Republic of China violated its agreement under the Joint Declaration, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding Internet Freedom in Hong Kong Act of 2020.2.Sense of CongressIt is the sense of Congress that the United States should—(1)support the ability of the people of Hong Kong to maintain their freedom to access information online; and(2)focus on investments in technologies that facilitate the unhindered exchange of information in Hong Kong in advance of any future efforts by the Chinese Communist Party—(A)to suppress internet access;(B)to increase online censorship; or (C)to inhibit online communication and content-sharing by the people of Hong Kong.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Appropriations of the House of Representatives; and(F)the Permanent Select Committee on Intelligence of the House of Representatives.(2)Interagency working groupThe term interagency working group means—(A)the Under Secretary of State for Civilian Security, Democracy, and Human Rights;(B)the Assistant Secretary of State for East Asian and Pacific Affairs;(C)the Chief Executive Officer of the Open Technology Fund; and(D)the Administrator of the United States Agency for International Development.4.Hong Kong Internet Freedom Program(a)In generalThe Secretary of State is authorized to establish an interagency working group to develop a strategy to bolster internet resiliency and online access in Hong Kong. The Secretary shall establish a Hong Kong Internet Freedom Program in the Bureau of Democracy, Human Rights, and Labor at the Department of State. Additionally, the Chief Executive Officer of the Open Technology Fund is authorized to establish a Hong Kong Internet Freedom Program. These programs shall operate independently, but in strategic coordination with other entities in the interagency working group.(b)IndependenceDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2023, the Program shall be carried out independent from the mainland China internet freedom portfolios in order to focus on supporting liberties presently enjoyed by the people of Hong Kong.(c)Consolidation of Department of State programBeginning on October 1, 2023, the Secretary of State may—(1)consolidate the Program with the mainland China initiatives in the Bureau of Democracy, Human Rights, and Labor; or(2)continue to carry out the Program in accordance with subsection (b). (d)Consolidation of Open Technology Fund ProgramBeginning on October 1, 2023, the CEO of the Open Technology Fund may—(1)consolidate the Program with the mainland China initiatives in the Open Technology Fund; or (2)continue to carry out the Program in accordance with subsection (b).5.Support for information programs(a)Grants authorized(1)In generalThe Secretary of State, working through the Open Technology Fund and the Bureau of Democracy, Human Rights, and Labor, is authorized to award grants to private organizations to support and develop programs in Hong Kong that promote or expand—(A)online information access;(B)freedom of the press;(C)disruptive technologies that bypass internet blocking, filtering, and other censorship techniques;(D)virtual private networks;(E)firewall circumvention tools;(F)distributed denial of service mitigation techniques;(G)digital security capacity building for internet users; or(H)digital resiliency for international organizations, pro-democracy activists, and other civil society actors in Hong Kong, including emergency support.(2)GoalsThe goals of the programs developed with grants authorized under paragraph (1) should be—(A)to make the technologies described in paragraph (1) available in Hong Kong;(B)to increase the number of the tools in the circumvention technology portfolio;(C)to promote the availability of such technologies and tools in Hong Kong;(D)to encourage the adoption of such technologies and tools by the people of Hong Kong;(E)to scale up the distribution of such technologies and tools throughout Hong Kong;(F)to prioritize the development of tools, components, code, and technologies that are fully open-source, to the extent practicable; (G)to conduct research on repressive tactics that undermine internet freedom in Hong Kong; and(H)to engage American private industry, including e-commerce firms and social networking companies, on the importance of preserving internet access in Hong Kong.(3)Grant recipientsGrants authorized under this subsection shall be distributed to multiple vendors and suppliers through an open, fair, competitive, and evidence-based decision process—(A)to diversify the technical base; and (B)to reduce the risk of mitigation by bad actors.(4)Security auditsNew technologies developed using grants from this subsection shall undergo comprehensive security audits to ensure that such technologies are secure and have not been compromised in a manner detrimental to the interests of the United States or to individuals or organizations benefitting from programs supported by the Open Technology Fund. (b)Funding sourceThe Secretary of State is authorized to expend funds from the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor of the Department of State during fiscal year 2020 for grants authorized under subsection (a) at any entity in the interagency working group.(c)Authorization of appropriations(1)Open technology fundIn addition to the funds authorized to be expended pursuant to subsection (b), there are authorized to be appropriated to the Open Technology Fund $5,000,000 for each of the fiscal years 2021 through 2023 to carry out this section.(2)Bureau of democracy, human rights, and laborIn addition to the funds authorized to be expended pursuant to subsection (b), there are authorized to be appropriated to the Office of Internet Freedom Programs in the Bureau of Democracy, Human Rights, and Labor of the Department of State $10,000,000 for each of the fiscal years 2021 through 2023 to carry out this section.(3)AvailabilityAmounts appropriated pursuant to paragraphs (1) and (2) shall remain available until expended.6.Strategic planning reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State and the interagency working group shall submit a classified report to the appropriate congressional committees that—(1)describes the Federal Government’s plan to bolster and increase the availability of firewall circumvention technology in Hong Kong during fiscal year 2021, including—(A)secure private messaging tools;(B)secure file storage and sharing platforms;(C)virtual private networks;(D)satellite internet; (E)proxies;(F)refraction routing;(G)pluggable transports; and(H)other secure communication mechanisms and anti-censorship technologies;(2)outlines a plan for—(A)supporting the preservation of an open, interoperable, reliable, and secure internet in Hong Kong; (B)increasing the supply of the technology referred to in paragraph (1);(C)accelerating the dissemination of such technology; (D)promoting the availability of such technology in Hong Kong;(E)utilizing presently available tools in the mainland China portfolio for further use in the unique context of Hong Kong;(F)expanding the portfolio of tools in order to diversify and strengthen the effectiveness and resiliency of the circumvention efforts; and(G)providing training for high-risk groups and individuals in Hong Kong;(3)includes a detailed description of the technical and fiscal steps necessary to implement the plans referred to in paragraphs (1) and (2), including an analysis of the market conditions in Hong Kong;(4)describes the Federal Government’s plans for awarding grants to private organizations for the purposes described in section 5(a)(1);(5)outlines the interagency working group’s consultations regarding the implementation of this Act to ensure that all Federal efforts are aligned and well coordinated; and(6)outlines the Department of State’s strategy to influence global internet legal standards at international organizations and multilateral fora.